COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              NOTICE

Appellate case name:       Karin Elizabeth Sims-Lowery v. Damion Anthony Lowery

Appellate case number:     01-15-00099-CV

Trial court case number: 2011-18283

Trial court:               309th District Court of Harris County

        Pursuant to Texas Rule of Appellate Procedure 34.5(c), the district clerk is directed to file
a special clerk’s record on jurisdiction containing:

       1. Final Decree of Divorce, signed on November 17, 2011 (Image No. 50631038);

       2. Request for Findings of Fact and Conclusions of Law, filed on December 6, 2011
          (Image No. 64478065); and

       3. Notice of Appeal, filed January 30, 2015 (Image No. 64048506).

See TEX. R. APP. P. 34.5(c)(1).

       The special clerk’s record on jurisdiction shall be filed in the First Court of Appeals
within 7 days of the date of this notice.

       The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.




Clerk’s Signature:
                       Clerk of the Court


Date: March 10, 2015